That part of I. C. A., sec. 65-2017, which attempts to except claims against the state, other than for "salaries and compensation of officers fixed by law," is violative of Idaho Constitution, article 4, section 18, as is also the following portion thereof:
"But no claim shall be examined, considered or acted upon by said board, unless the state auditor, as secretary of the state board of examiners, shall have indorsed thereon the certificates required to be made by him by section 65-2013, and unless receipted vouchers are [filed] therewith showing the payment of all items for which reimbursement is asked." *Page 791 
Article 4, sec. 18 of the constitution specifies that "They (the governor, secretary or state and attorney general) shall also constitute a board of examiners, with power to examine all claims against the state, except salaries or compensation of officers fixed by law, . . . ." The legislature cannot limit the powers which have been granted to the state board of examiners by the constitution, nor exempt it from the performance of duties imposed upon it thereby.
It is not to be understood from my concurrence in the foregoing opinion that I approve the decision of this court inGem Irr. Dist. v. Gallet, 43 Idaho 519, 253 P. 128.
                          ON REHEARING.                         (July 9, 1937.)